Citation Nr: 1126936	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  04-12 266A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of the lower extremities (to include as secondary to service-connected residuals of a left tibia fracture). 

2. Entitlement to service connection for right ankle arthritis, claimed as due to a right heel compression fracture. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) (that denied service connection for lower extremity and right ankle arthritis and hearing loss) and from an October 2008 rating decision that denied a rating in excess of 10 percent for hypertension.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2010 these matters were remanded for further development. 

The matter of service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran's right knee complaints in service were acute and resolved; arthritis of the lower extremities was not manifested in service or in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current lower extremity (and specifically bilateral knee) arthritis is related to an event, injury, or disease in service or was caused or aggravated by his service-connected residuals of a left tibia stress fracture.

2. The Veteran's right heel/ankle complaints in service were acute and resolved; arthritis of the right ankle was not manifested in service or in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran has right ankle arthritis related to an event, injury, or disease in service.

3. At no time during the appeal period is the Veteran's hypertension shown to have been manifested by systolic pressures predominantly 200 or more or diastolic pressures predominantly 110 or more.  


CONCLUSIONS OF LAW

1. Service connection for arthritis of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2. Service connection for right ankle arthritis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3. A rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Code 7101 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Lower extremity and right ankle arthritis 

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, a February 2009 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  A March 2009 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

	Hypertension rating

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A December 2008 letter provided the Veteran with notice that was Vazquez-Flores compliant.  A February 2009 SSOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO sought the Veteran's outstanding STRs (most notably the report of his service separation examination) both through internal processes and by contacting his Reserve unit.  Negative responses were received.  The Board finds that there has been substantial compliance with its January 2010 remand instructions as the RO's search for the STRs appears exhaustive, the Veteran was afforded VA examinations, and updated treatment records were secured.  

The VA examinations in August 2010 are adequate for rating purposes, as the examiners expressed familiarity with the history of the Veteran's disabilities, considered the evidence of record, and conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lower extremity and right ankle arthritis 

Factual background

An April 1988 STR notes that the Veteran complained of right knee pain along the medial tibial plateau.  The assessment was "pes [illegible]."  He also complained of left ankle pain and the assessment was plantar fascia.  

An April 1988 STR notes that the Veteran complained of sharp pain in the left foot and ankle.  The assessment was left foot pain.  

A June 1988 STR notes that the Veteran complained of jamming of the right foot.  He was sent for an X-ray for possible compression fracture of the calcaneus.  The assessment was rule out stress fracture.  The X-ray was interpreted as revealing no significant abnormality.  

A June 1989 STR notes that the Veteran complained of shin splints for three weeks prior.  He reported that the right leg hurt him from the shin to the thigh.  The assessment was presumptive bilateral tibial stress fracture.  A July 1989 bone scan associated with follow-up treatment notes early stress fracture of the left tibial shaft.  The Veteran was placed on a no running profile.  

On December 1995 VA examination the Veteran reported that in 1988 he sustained a fracture of his right heel in an injury on an obstacle course.  The diagnosis was history of fracture of the right calcaneus not evident on X-rays with minimal residuals.  

On January 1996 VA examination the Veteran reported a medical history of a fractured right heel in 1989 with constant right heel pain since the injury.  An associated X-ray report noted a normal right calcaneus.  

A June 1998 VA outpatient treatment record notes that the Veteran was seen for a painful right heel.  The examiner noted that the Veteran had an old injury of the right heel from a rappelling injury.  The diagnosis was traumatic arthritis of the right calcaneus.  

A June 2001 VA outpatient treatment record notes that the Veteran had a past medical history of "fracture of certain bones in the 'heel' and 'leg' suffered in the military in 1998 when he was 'rappelling'."

An April 2005 VA outpatient treatment record notes that the Veteran had chronic arthritis is the right ankle and burning/achiness in the medial aspect of the foot.  An associated diagnostic study notes that the Veteran had osteoarthritis of the great toe.    

At the July 2009 Travel Board hearing the Veteran testified that he believed he developed lower extremity arthritis subsequent to his left tibial stress fracture and it had become worse with more stiffness over time.  

On August 2010 VA examination the Veteran reported that he developed arthritis of both feet, X-rays were taken and Motrin was prescribed.  He reported an injury to the right foot and left leg resulting in a stress fracture of the left leg and a compression fracture of the "left heel."  He noted that he had bilateral knee and ankle arthritis after a fall in service, resulting in a right heel compression fracture.  The diagnoses were right plantar and Achilles spur with no arthritis present in either ankle joint and minimal degenerative changes to the patellar compartment bilaterally associated with the problem of "current lower extremity arthritis to include of the right ankle."  The examiner opined that the Veteran's stated problems of lower extremity and right ankle degenerative arthritis were not related to his service, to include complaints and findings noted therein.  He noted that: the Veteran reported  a rappelling injury to the right heel and a left leg stress fracture; an X-ray of the of the right foot and ankle in-service did not reveal degenerative joint disease (DJD) or right heel abnormality; there was no X-ray evidence of DJD of either knee in-service; a finding of a heel compression fracture was later ruled out the same day; and that a bone scan in-service revealed early left tibial shaft stress fracture but that there was no evidence of DJD in other parts of the body.  The examiner opined that the findings on current bilateral ankle and knee X-rays associated with the examination did not support the Veteran's claim of DJD related to military service.  He explained that right Achilles and plantar spur were not residual conditions of trauma such as rappelling described by the Veteran; there was no spurring of either foot in-service; there was no DJD of either ankle; patellar findings of the knees most likely represented aging; and that there was no evidence of traumatic arthritis to either knee or ankle or evidence of biomechanical abnormality.  He summarized that the current X-ray findings of each joint represented findings that occurred long after military service and were not a consequence of the injuries described.  He also opined that the Veteran's lower extremity DJD was not caused or aggravated by his service-connected left tibia fracture residuals.  He noted that STRs showed an early left leg stress fracture; past X-rays did not show chronic stress fractures; the early stress fracture resolved; subsequent records did not reveal a resurfacing of the stress fracture; on examination the Veteran did not have a biomechanical abnormality that could be attributed to a previous stress fracture; and that current findings of the knees and ankles were not resultant of a biomechanical abnormality (with no evidence of joint space degeneration or extra-joint spur development).  He added that the most likely contributing factor in the Veteran's spur development was aging and the modeling/remodeling of bone through the years.  He summarized that there was no evidence of current residual stress fracture or treatment for DJD of the claimed joints related to remote stress fracture.

	Arthritis of the lower extremities

The Veteran's knee complaints in service were treated conservatively with no chronic pathology or residual disability noted.  Arthritis of the lower extremities was not manifested in service or in the Veteran's the first postservice year. Therefore, service connection for arthritis of the lower extremities on the basis that such disability became manifest in service and persisted is not warranted and there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis of the lower extremities).  

Hence, to establish service connection for bilateral lower extremity (knee) arthritis on a direct basis the Veteran must show by competent evidence that such disability is otherwise related to his active service.  The only competent (medical opinion) evidence that directly addresses the matter of a nexus between the current knee arthritis and the Veteran's service is the opinion of the August 2010 VA examiner.  That examiner opined that the Veteran's bilateral knee disability was unrelated to his service, to include complaints and findings noted therein.  He explained that there were no service X-rays showing findings of degenerative changes of the knees, there was no current evidence of traumatic arthritis, and that the current patellar degenerative findings most likely represented aging (which occurred long after military service) and were not a consequence of the injuries described.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions (of causality) as a nexus between the Veteran's current arthritis and remote complaints in service is a complex medical question beyond resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

The Veteran has asserted an alternate secondary service connection theory of entitlement (i.e. that his lower extremity arthritis is secondary to his service-connected stress fracture of the left tibia).  He has established service connection for residuals of a left tibia stress fracture.  VA examination found bilateral knee arthritis (minimal degenerative changes to the patellar compartment bilaterally).  What he must still show to substantiate the secondary service connection theory of entitlement is that the arthritis was caused or aggravated by his service-connected residuals of left tibial fracture.  This is a medical question.   See Jandreau, 492 F. 3d at 1372, 1377.

The only competent evidence in this matter is the report of the August 2010 VA examiner.  That examiner opined that the Veteran's lower extremity DJD was not caused or aggravated by his service-connected left tibia fracture residuals.  He explained that there was no evidence of a current residual stress fracture or biomechanical abnormality that could be attributed to a past stress fracture and that in any case there was no evidence of knee pathology that would be related to a stress fracture associated biomechanical abnormality.  The Board finds the opinion to be competent and persuasive, outweighing the Veteran's lay assertions of a nexus between the two disabilities.  The question of whether a service-connected disability caused or aggravated arthritis of both lower extremities is a complex medical question that is not capable of resolution through lay observation.     

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

      Right ankle arthritis

The Veteran's right ankle/heel complaints in service were treated conservatively.  While a right heel compression fracture was suspected in service, diagnostic testing ruled out such pathology.  There were no notations of a chronic right heel disability or related pathology in service and the evidence of record does not show that right ankle arthritis was manifested in service (or in the first postservice year).  Consequently, to establish service connection for right ankle arthritis the Veteran must show by competent evidence that he has right ankle arthritis, and that such disability is otherwise related to his active service.  

At the outset, it is noteworthy that it is not clear that the Veteran has arthritis of the right ankle.  While it was noted in a June 1998 VA outpatient treatment record that the Veteran had traumatic arthritis of the right calcaneus related to a rappelling injury in-service, this diagnosis was not based on X-ray findings.  X-rays on VA examinations had noted that a right calcaneus fracture was not evident and that the right calcaneus was normal.  The implicit opinion of the June 1998 provider is merely a conclusion based on history provided; it is not supported by clinical data or by any explanation of rationale.  Accordingly, it cannot be afforded any probative weight and does not weigh either in favor of or against the Veteran's claim.  The U.S. Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

An April 2005 VA outpatient treatment record notes that the Veteran had chronic arthritis in the right ankle.  However, the X-ray then showed only arthritis of a toe.  There was no recorded X-ray at the time of that treatment showing arthritis of the right ankle.  X-rays on later, August 2010, VA examination also did not find right ankle arthritis, and the diagnosis then (that there was no arthritis in either ankle) is considered more probative (as to current right ankle disability) as the examiner focused on the ankle, and the examination was more detailed and in-depth than that in April 2005 (when the Veteran was seen for evaluation of various complaints).  

The only competent (medical opinion) evidence that directly addresses the matter of whether the Veteran has right ankle arthritis that is related to his service is the opinion of the August 2010 VA examiner.  That examiner opined that the Veteran's stated problem of "right ankle degenerative arthritis" was not related to his service, to include complaints and findings noted therein.  He explained that the Veteran did not have arthritis (traumatic or otherwise) of the right ankle, that an X-ray of the of the right foot and ankle in service did not reveal degenerative joint disease (DJD) or right heel abnormality, and that a heel compression fracture was ruled out later on the same day the possibility was raised.  The Board finds the opinion to be competent and persuasive, outweighing the Veteran's lay assertions that he has right ankle arthritis and that it is related to service.  The matter of whether the Veteran has right ankle arthritis (the presence of which is established or ruled out by diagnostic studies) related to remote trauma in service is a complex medical question and is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Here, X-rays have ruled out right ankle arthritis.  

A threshold requirement for establishing service connection is that there must be competent evidence that the Veteran actually has the disability for which service connection is sought (right ankle arthritis).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the preponderance of the evidence is against a finding that the Veteran has right ankle arthritis.  Accordingly, he has not presented a valid claim of service connection for such disability and his claim must be denied.

	Hypertension rating

In general, disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Hypertensive vascular disease is rated under Code 7101, which provides for a 10 percent rating when diastolic pressures are predominantly 100 or more, systolic pressures are predominantly 160 or more, or where continuous medication for control is required with a history of diastolic pressures predominantly 100 or more; a 20 percent rating where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating where diastolic pressure is predominantly 120 or more; and a 60 percent rating where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104. 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Hypertension was manifested in service and an April 1992 rating decision granted service connection for such disability rated 10 percent, effective March 30, 1992.  The instant claim for increase was received in August 2008.

November 2007 through June 2010 VA outpatient treatment records show many blood pressures, but none approaching either 200 systolic or 110 diastolic (except those noted below).  

An August 2008 VA outpatient treatment record notes that the Veteran presented complaining of self-observed high blood pressure (199-200 systolic and 119 diastolic) for "the last couple of days," his current blood pressure was 144/104. 
An October 2008 VA outpatient treatment record notes that the Veteran was seen in the emergency department in August 2008 for hypertensive urgency with a "few days" history of elevated blood pressures as high as 199/119.  At presentation his blood pressure was 148/102.  On September 2008 follow-up appointment he reported  blood pressures typically in the 150/100 range with systolic pressure as high as 200, as of August 2009 the Veteran's diastolic pressure was often above 100.  

On August 2010 VA examination it was noted that the Veteran receives ongoing treatment for hypertension (with 4 medications), and that the course of the disease was stable.  Blood pressures were noted to be: 139/103, 136/85, and 155/110.  The diagnosis was essential hypertension without effects on occupation or usual daily activities.  The Veteran reported that he lost two weeks from work in the year prior due to medical appointments.  The examiner noted that the Veteran's hypertension would not preclude employment; the Veteran was currently employed with the Postal Service.  

The Board finds that the factual evidence does not warrant a schedular rating in excess of 10 percent for hypertension.  While there is a self-reported record of substantially elevated blood pressures, (i.e., 199/119 for a few days in August 2008 and systolic as high as 200 in September 2008), the remainder of the blood pressure readings recorded show diastolic pressures below 110, and systolic pressures below 200.  The August 2008 self-reported blood pressure elevations reflected an acute episode as later August VA blood pressures were: 159/107, 148/102, and 171/100.  In any event, at no time during the appeal period were diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.  Consequently, a schedular rating in excess of 10 percent is not warranted.  [38 C.F.R. § 4.104 provides (Note 3 following Code 7101) that hypertensive heart disease is to be separately rated under Code 7007.  Hypertensive heart disease is not diagnosed, and is not service connected.  Hence, a separate rating on that basis is not warranted.]

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the hypertension that are not encompassed by the rating assigned.  The impairment shown is encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran in employed with the Postal Service and has not alleged unemployability due to his service-connected hypertension, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for bilateral knee arthritis is denied.

Service connection for right ankle arthritis is denied.

A rating in excess of 10 percent for hypertension is denied.  


REMAND

Regarding service connection for bilateral hearing loss, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

An April 2005 VA outpatient treatment record notes that Veteran had "moderate hearing loss from service in the military."  Significantly, while there is no audiometry of record measuring the Veteran's hearing acuity during the appeal period, diminished hearing acuity is a disability that can be noted by a layperson.  Accordingly the record suggests that the Veteran may have a hearing loss disability related to his service; the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and development for such examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he has a hearing loss disability, and if so its likely etiology.  The Veteran's claims file must be reviewed in conjunction with the examination.  The examiner should ascertain whether the Veteran has a hearing loss disability (as defined in 38 C.F.R. § 3.385) and if so opine whether it is at least as likely as not (50% or better probability) that such disability is related to his service/noise trauma therein.  The examiner must explain the rationale for the opinions.  

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


